Citation Nr: 0122641	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-04 426A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to reimbursement of, or payment for, the cost of 
medical treatment at Fayette County Memorial Hospital and Mt. 
Carmel Hospital, for a period of hospitalization from 
February 8, 1999, to February 16, 1999.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decisions by the VA 
Outpatient Clinic in Columbus, Ohio.


FINDINGS OF FACT

1.  The veteran was hospitalized at Fayette County Memorial 
Hospital on February 8, 1999.  He was transferred to Mt. 
Carmel Hospital where he remained hospitalized from February 
8, 1999, to February 16, 1999.  The reason for 
hospitalization was an acute myocardial infarction, cardiac 
catheterization and angioplasty.

2.  VA did not contract for the care rendered from February 8 
to February 16, 1999.

3.  At the time of hospitalization in February 1999, the 
veteran was service-connected for hearing loss and a left 
inguinal hernia.  He did not have a total disability 
permanent in nature resulting from his service-connected 
disability.

4.  There is no evidence of record to show that the veteran's 
nonservice-connected cardiac condition aggravated his 
service-connected hearing loss or left inguinal hernia.

5.  The veteran was not engaged in a program of vocational 
rehabilitation in February 1999.



CONCLUSION OF LAW

Payment or reimbursement for expenses incurred during 
hospitalization at Fayette County Memorial Hospital and Mt. 
Carmel Hospital in February 1999 is not warranted.  
38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 17.52, 17.54, 17.120 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran is service connected for bilateral hearing loss 
and left inguinal hernia.  His hearing loss disability is 
evaluated as 40 percent disabling.  This rating has been in 
effect since August 1982.  He has a noncompensable disability 
rating for his left inguinal hernia.  The veteran is in 
receipt of a 100 percent disability rating for nonservice-
connected arteriosclerotic heart disease with recent 
myocardial infarction as of November 1982.

In April 1999 the veteran submitted his claim for "help" in 
paying various medical bills associated with treatment he 
received in February 1999.  The veteran was notified in May 
1999 of the required elements that must be present in order 
to justify reimbursement of his expenses.  He was also 
requested to sign a release authorization so that pertinent 
medical records could be obtained.

Extensive insurance filings have been received and associated 
with the claims folder, along with invoices from Capitol City 
Cardiology, Central Ohio Pulmonary Disease, Incorporated, 
Fayette County Memorial Hospital, and Mt. Carmel Hospital, 
each relating to treatment provided to the veteran in 
February 1999.

Associated with the claims folder are records from Fayette 
County Memorial Hospital, dated February 9, 1999.  The 
records reflect that the veteran presented to the emergency 
room at the hospital with crushing chest pain on February 8, 
1999.  An electrocardiogram (EKG) showed evidence of an acute 
inferolateral wall myocardial infarction (MI).  The veteran 
received treatment for the MI.  A copy of discharge 
instructions from the hospital, also dated February 9, 1999, 
reflect that the veteran's attending physician contacted the 
Dayton VA medical center (VAMC) about transferring him to 
that facility for further care.  The instructions report that 
it was the VAMC's policy to not accept acute MI patients 
within the first 24 hours.  As a result, arrangements were 
made to transport the veteran to Mt. Carmel Hospital for 
advanced treatment.

The veteran was subsequently transported to Mt. Carmel 
Hospital on February 8, 1999.  Associated with the claims 
folder are hospitalization and treatment records pertaining 
to the veteran's period of hospitalization at Mt. Carmel.  
The veteran remained at Mt. Carmel from February 8 to 
February 16, 1999.  During that time he underwent a cardiac 
catheterization which indicated the need for angioplasty.  
The angioplasty was also accomplished.  

The veteran's service-connected hearing loss and left 
inguinal hernia disabilities were not discussed in the 
hospital records from the two hospitals.  There was no 
indication that the veteran's cardiac condition aggravated 
either service-connected disability.

The veteran's claim was initially denied in August 1999.  
Decisions were made as to both places where treatment was 
received.  The basis for the denials was that the treatment 
was for a nonservice-connected illness that was not adjunct 
to the veteran's service-connected hearing loss or hernia.  
The veteran was provided notice of the denials, which notices 
listed the elements necessary to qualify for reimbursement.  
The veteran was advised that the absence of just one of the 
elements would preclude payment.

The veteran's claim was denied again in September 1999 for 
the same reasons, i.e. treatment was not for a service-
connected disability and there was no showing that the 
treated condition had aggravated a service-connected 
disability.  The notices for those denials contained the same 
information regarding the elements necessary to establish a 
claim for reimbursement.

The veteran submitted a statement in January 2000 wherein he 
acknowledged that he was not service-connected for his heart 
condition.  However, he contended that, if he had received 
his treatment at the Dayton VAMC he would not have had any of 
his outstanding medical bills.  The veteran repeated his 
contention with the submission of his substantive appeal in 
July 2000 and another statement submitted in October 2000.  

Analysis

Payment or reimbursement of the expenses of care, not 
previously authorized, in a hospital not operated by VA, may 
be paid when each of the following criteria are met:
(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program, and (ii) is 
medically determined to have been in need 
of care or treatment to make possible 
such veteran's entrance into a course of 
training, or prevent interruption of a 
course of training, or hasten the return 
to a course of training which was 
interrupted because of such illness, 
injury, or dental condition; and

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them before hand 
would not have been reasonable, sound, 
wise or practical.

38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. § 17.120 (2000).

As noted above, at the time of hospitalization in February 
1999, the veteran was service-connected for hearing loss and 
a left inguinal hernia.  The applicable law and implementing 
regulation specifically provide that payment or reimbursement 
of the expenses of care, not previously authorized, in a 
hospital not operated by VA, may be paid only when each of 
the three criteria are met.  The United States Court of 
Veterans Appeals (Court) has held that all three statutory 
requirements of 38 U.S.C. § 1728(a) must be met before 
reimbursement may be authorized.  See Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995), citing Hayes v. Brown, 6 Vet. App. 66, 
68 (1993).  

One requirement is that the treatment must be for an 
adjudicated service-connected disability.  As the veteran, at 
the time of hospitalization in February 1999 or any time 
thereafter, was not service-connected for a cardiac 
condition, he does not met the basic eligibility criteria for 
payment or reimbursement of the expenses of hospitalization 
and care.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  In fact, 
the veteran conceded that he is not service-connected for his 
cardiac condition.  Rather, he contends that if the VA had 
accepted him for treatment, he would not have incurred the 
medical expenses for his further treatment.  The Court has 
held that the plain language of a statute "must be given 
effect unless a 'literal application of [it] will produce a 
result demonstrably at odds with the intention of the 
drafters.'"  Sabonis v. Brown, 6 Vet. App. 426, 429 (1994), 
quoting Gardner v. Derwinski, 1 Vet. App. 584, 586-87 (1991). 

As the treatment provided was not for a service-connected 
disability, and because the veteran was not permanently and 
totally disabling due to service-connected disability, was 
not treated for a condition that aggravated his hearing loss 
or hernia, and was not participating in a rehabilitation 
program under Chapter 31 of the United States Code, this fact 
is dispositive of the veteran's claim for reimbursement under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  There is no need 
to discuss the remaining elements.

The Board also notes that VA may, under 38 U.S.C.A. § 1703, 
contract with non-VA facilities to provide medical services 
for which VA may assume financial responsibility in certain 
circumstances.  38 U.S.C.A. § 1703(a)(1)-(8)(West 1991 & 
Supp. 2001); 38 C.F.R. § 17.54 (2000).  However, VA's 
authority to enter into such contracts or individual 
authorizations is limited.  A contract or individual 
authorization for payment of private medical services is 
authorized only for treatment of service-connected 
disability, disability for which a veteran was discharged or 
released from active service, disability of a veteran who has 
total and permanent service-connected disability, or for 
certain disabilities of a veteran participating in a VA 
rehabilitation program.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52 (2000).  The veteran in this case does not meet any 
of the criteria under which authorization for services by 
contract is available.  He has no legal entitlement to 
payment or reimbursement of the February 1999 care at issue 
on the basis of contract or individual authorization under 38 
U.S.C.A. § 1703.

Contracts, including individual authorization for 
reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency, which poses a serious 
threat to a veteran receiving medical services in a VA 
facility.  38 C.F.R. § 17.52(a)(3).  However, to meet this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior VA treatment of 
a disorder does not meet this criterion.  Zimick v. West, 11 
Vet. App. 45, 51-52 (1998).  The veteran presented to the 
Fayette County Memorial Hospital emergency room from home.  
There is no allegation that the veteran was in the process of 
receiving VA medical treatment at a VA medical facility when 
the need for the emergency private services arose.  Thus, 
payment of the February 1999 private medical services 
rendered to the veteran cannot be granted on this basis.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.102 (2000), but does not find the 
evidence is of such approximate balance as to warrant its 
application. 

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), which 
became effective during the pendency of this appeal.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The veteran was originally contacted in 
May 1999 and informed of the necessity to submit medical 
evidence regarding what treatment was provided.  He was also 
informed of the elements to be satisfied in order to be 
entitled to reimbursement.  The appropriate medical records 
were obtained and associated with the claims folder. 

The veteran's claim was denied and he was provided the basis 
for the denial, namely that he did not satisfy all three of 
the required elements to permit payment or reimbursement.  
Further, he was notified in a statement of the case issued in 
March 2000 of the provisions of law relied on.  The veteran 
did not request to present testimony at a hearing.   

The veteran has not alleged that there is any outstanding 
evidence that could be obtained that would support his 
request for payment or reimbursement.  Rather, the veteran 
has maintained that he would not have incurred medical 
expenses if VA had provided the treatment.  He does not 
dispute that the treatment was for a nonservice-connected 
disability nor does he allege that his cardiac condition 
aggravated either of his service-connected disabilities.  In 
light of the evidence of record, further development 
regarding the issue of entitlement to payment or 
reimbursement of unauthorized medical expenses is not 
required.  It thus falls to the Board to address this case on 
the merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development of the 
claim and further expending of VA's resources are not 
warranted.  

Finally, the Board notes that VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations pertain to claims 
for benefits that are governed under part 3 of title 38 of 
the Code of Federal Regulations.  66 Fed. Reg. 45,629.  The 
veteran's claim for reimbursement for the cost of medical 
treatment is governed by regulations found in part 17 of 
title 38.  Therefore, the newly promulgated regulations are 
not for application in this case and there is no requirement 
to remand the case for the RO's consideration of the claim 
under the new regulations or for such evaluation by the 
Board.  See Karnas; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

Reimbursement of, or payment for, the cost of medical 
treatment at Fayette County Memorial Hospital and Mt. Carmel 
Hospital for a period of hospitalization from February 8, 
1999 to February 16, 1999 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

